NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



ERIC V. EVANS,                                 )
                                               )
              Appellant,                       )
                                               )
v.                                             )         Case No. 2D14-2037
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 8, 2016.

Appeal from the Circuit Court for Pinellas
County; Richard A. Luce, Judge.

Howard L. Dimmig, II, Public Defender, and
Victoria Hatfield, Special Assistant Public
Defender, Bartow, for Appellant.

Eric V. Evans, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


VILLANTI, Chief Judge.


              In this Anders1 appeal, Eric V. Evans seeks review of his conviction and

sentence for one count of attempted burglary of a dwelling. We affirm the judgment and



              1
                  Anders v. California, 386 U.S. 738 (1967).
sentence as orally announced in all respects; however, on remand the Clerk of Court

shall comply with the second full paragraph on page eight of the trial court's order of

June 11, 2012, and prepare a second amended written judgment and sentence that

omit any and all references to "habitual violent felony offender," which the trial court

shall render forthwith.

              Affirmed and remanded with instructions.



SILBERMAN and LUCAS, JJ., Concur.




                                            -2-